DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said fan unit" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 recite the limitation “the system”. However, claim 14 depends upon claim 10 which is directed towards a method. Claims 14 and 15 therefore crosses statutory categories. This makes it unclear if claims 14 and 15 require the method to be so performed or only the system that is positively cited. For the purposes of examination, the examiner is going to treat the claim as if it read, "the method method 
By virtue of dependency claim 10 is also rejected
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,390,378 to Briscoe, Jr. et al., hereinafter referred to as Briscoe, in view of US 3,521,459 to Rath, hereinafter referred to as Rath.
In reference to claims 1 and 4, Briscoe and Rath disclose the claimed invention.
Briscoe discloses a system (see figure 4) for mass storage of foodstuffs comprising:
a selectively enclosed chamber (3), further comprising a main storage area (12) and an ambient environment production area (11) delineated by a partition (23) having a first opening (24) and a second opening (23);
wherein said ambient environment production area further comprises a first section (below 18) and a second section (above 18) separated by an evaporation unit (18);
wherein said first section (below 18) of the ambient environment production area (11) further comprises a water vapor source (19),  and a feedback monitoring and control system (16, 15, etc.);
a fan unit (21) positioned across said second opening (23) between said second section (above 18) and said main storage area (12).
With respect to the limitations of said selectively enclosed chamber operates with an internal temperature in the range of 30F to 70F and humidity in the range of 40% to 98% and the first section and second section operates at a temperature in the range of 32 F to 45 F, it is noted that this language is a recitation of how the apparatus is intended to be operated that does not result in any structure different than the prior art for performing the operation, e.g. a controller programmed to so perform. "[A]pparatus claims cover what a device is, not what a device does.” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 (II). Since Briscoe teaches all of the claimed structural elements and is perfectly capable of performing the claimed function, the apparatus of Briscoe is considered to meet all of the claimed structural limitations.
Briscoe fails to explicitly disclose said first section comprises an ozone gas generator that produces ozone gas having a concentration in the range of 0.050 ppm to 2.0 ppm (.125ppm for claim 4). Briscoe does teach that the humidification system is synergistic with other systems in the perishable good container, see column 4 lines 17-22. Thus, Briscoe contemplates the use of other systems for controlling the environment in combination with the disclosed apparatus.
Rath teaches that in the art of transporting fresh food products that it is a known method to include an environmentally controlled container (10) having a main storage area (26) and a machine storage area (30), the machine storage area having an ozone generator (40, see figures 2-4) upstream of a water vapor source (20/24). Rath teaches that this method produces a predictable result in that providing such an arrangement. “…sterilize[s] air circulated to maintain bacterial growth at a minimum in the storage chamber”, see column 3 lines 17-21. This is strong evidence that modifying Briscoe as claimed would produce predictable result (e.g. provide a sterile environment to keep bacterial growth at a minimum). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Briscoe by Rath such that said first section (below 18) of the ambient environment production area (11) further comprises an ozone gas generator (immediately upstream of the humidity area as taught by Rath, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of sterilizing the air circulated to maintain bacterial growth at a minimum in the storage chamber.
With respect to the limitations of said ozone gas generator that produces ozone gas having a concentration in the range of 0.050 ppm to 2.0 ppm, wherein said fan unit operates at a flow rate sufficient to maximize killing of mold spores and to optimize distribution of the humidified ozone gas uniformly throughout the main storage area and stored products and wherein ozone gas and water vapor are created and combine in said first section to produce a humidified ozonated antifungal ambient environment that is circulated throughout said selectively enclosed chamber, it is noted that this language is a recitation of how the apparatus is intended to be operated that does not result in any structure different than the prior art for performing the operation, e.g. a controller programmed to so perform. "[A]pparatus claims cover what a device is, not what a device does.” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 (II). Since Briscoe as modified by Rath teaches all of the claimed structural elements and is perfectly capable of performing the claimed functions, the apparatus of Briscoe in combination with Rath is considered to meet all of the claimed structural limitations.
In reference to claim 12, Briscoe and Rath disclose the claimed invention.
With respect to the limitation of said selectively enclosed chamber operates with an internal temperature of approximately 33°F and humidity of approximately 95%, it is noted that this language is a recitation of how the apparatus is intended to be operated that does not result in any structure different than the prior art for performing the operation, e.g. a controller programmed to so perform. "[A]pparatus claims cover what a device is, not what a device does.” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 (II). Since Briscoe as modified by Rath teaches all of the claimed structural elements and is perfectly capable of performing the claimed function, the apparatus of Briscoe in combination of Rath is considered to meet all of the claimed structural limitations.
In reference to claim 13, Briscoe and Rath disclose the claimed invention.
With respect to the limitation of said evaporation unit operates at a temperature of approximately 33°F, it is noted that this language is a recitation of how the apparatus is intended to be operated that does not result in any structure different than the prior art for performing the operation, e.g. a controller programmed to so perform. "[A]pparatus claims cover what a device is, not what a device does.” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 (II). Since Briscoe as modified by Rath teaches all of the claimed structural elements and is perfectly capable of performing the claimed function, the apparatus of Briscoe in combination of Rath is considered to meet all of the claimed structural limitations.

Claims 6, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/194887 to Hiruma et al., hereinafter referred to as Hiruma, see English language translation attached herewith.
In reference to claims 6 and 10, Hiruma discloses the claimed invention.
 Hiruma discloses a method for inhibiting microbial growth in mass storage of foodstuffs (f) comprising the steps:
producing dry ozone gas (at 18, see figure 3) having a concentration in the range of 0.050 ppm to 2.0 ppm (see underlined portion of page 6 of the English language translation where ozone concentration is between .1ppm- 0.5ppm which lies entirely within Applicant’s claimed range. With respect to claim 10, note that .1ppm is considered to be approximately .125ppm as claimed);
producing water vapor (at humidifying unit 22);
introducing said ozone gas and water vapor into a selected space (24) to interact with ambient air within said space to create humidified and ozonated air;
passing humidified and ozonated air through an evaporator unit (30, note that since the humidified and ozonated air is circulated through the chamber and reenters 24, the recirculated air passing over cooling unit 30 will be humidified and ozonated air)
circulating said humidified and ozonated air throughout a storage chamber (12) operating with an internal temperature in the range of 30°F to 70°F (see underlined portion of page 6 where temperature of 0°-5°C (32°-41°F) which lies entirely within Applicant’s claimed range is disclosed) and humidity in the range of 40% to 98% (see underlined portion of page 6 which discloses 90% humidity), to interact with foodstuffs (f) within said chamber to mitigate mold growth and dehydration of said foodstuffs with a fan unit (16), wherein said fan operates at a flow rate sufficient to maximize killing of mold spores and to optimize distribution of the humidified and ozonated air uniformly throughout a storage chamber and stored foodstuffs;
and circulating (via fan 16) said humidified and ozonated air back into said selected space (24) to repeat said steps in a cycle (at 9 (a)).
With respect to the limitation of “to mitigate mold growth and dehydration of said foodstuffs with a fan unit, wherein said fan operates at a flow rate sufficient to maximize killing of mold spores and to optimize distribution of the humidified and ozonated air uniformly throughout a storage chamber and stored foodstuffs”, this is considered a “wherein” clause that simply expresses the intended result (mitigate mold and optimize the killing of mold spores) of a process step positively recited (circulate air at a specific temperature and humidity). There are no other positively cited steps for performing this intended result except for the step of circulate air at a specific temperature, humidity, and ozone concentration. A "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”, see MPEP 2111.04 (I). Further In process or method claims, a prior art device anticipates a claimed process or method if the device carries out the process during normal operation. Since the device taught by Hiruma is the same as a device described in the applicant's specification for carrying out the claimed method, it can be assumed that the devices of the prior art will inherently perform the claimed process, see MPEP 2112.02, Process Claims.
Hiruma fails to disclose the evaporator operating at a temperature in the range of in the range of 32 °F to 45 °F. However the differences between the prior art of Hiruma and Applicant’s claimed invention is simply a difference in temperature of the claimed evaporator unit. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Since it appears that the temperature that the evaporating unit is not critical and that the device of Hiruma would work as long as the evaporating unit operated at temperatures that would keep the storage facility at the required temperatures and humidity, the claimed differences in temperature is not considered a patentable difference.
In reference to claim 14, Hiruma discloses the claimed invention.
Hiruma fails to explicitly disclose said selectively enclosed chamber operates with an internal temperature of approximately 33°F and humidity of approximately 95%. However, Hiruma (see underlined portions of page 6) does teach operating at temperatures at a range of 32°-41°F which is a range that encompasses the somewhat narrower range of “approximately 33°F. Further, Hiruma teaches humidity of 90-100% which is a range that encompasses the somewhat narrower range of approximately 95%. It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hirmua such that said selectively enclosed chamber operates with an internal temperature of approximately 33°F and humidity of approximately 95%, since it has been held a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness, see MPEP 2144.05 (I).
In reference to claim 15, Hiruma discloses the claimed invention.
Hiruma fails to disclose said evaporation unit operates at a temperature of approximately 33°F. However the differences between the prior art of Hiruma and Applicant’s claimed invention is simply a difference in temperature of the claimed evaporator unit. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Since it appears that the temperature that the evaporating unit is not critical and that the device of Hiruma would work as long as the evaporating unit operated at temperatures that would keep the storage facility at the required temperatures and humidity, the claimed differences in temperature is not considered a patentable difference.

Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 
On page 9 of the response, Applicant argues that neither Briscoe nor Rath disclose the newly amended limitations of claim 1.  Although neither Briscoe nor Rath teaches explicitly teaches these limitations, these limitations are recitations of the intended use of the system which does not result in any positively recited structure. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 (II). Since Briscoe as modified by Rath teaches all of the claimed structural elements and is perfectly capable of performing the claimed functions, the apparatus of Briscoe in combination with Rath is considered to meet all of the claimed structural limitations.
Applicant’s arguments with respect to claims 6 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. WO2016/194877 to Hiruma has been used to teach the claimed limitations.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763